Case 1:18-cv-01520-RMB-AMD Document 91-1 Filed 11/12/19 Page 1 of 2 PageID: 1307




  Roosevelt N. Nesmith, Esq. (008271997)
  LAW OFFICE OF ROOSEVELT N. NESMITH, LLC
  363 Bloomfield Avenue, Suite 2C
  Montclair, New Jersey 07042
  Telephone: (973) 259-6990
  Fax: (866) 848-1368
  roosevelt@nesmithlaw.com
  Attorneys for Plaintiffs and the Putative Class



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
  _________________________________________
   MONICA GRAY, AS EXECUTRIX OF THE
   ESTATE OF EARL GRAY, JR. AND AS
   TRUSTEE OF THE INTEREST OF JASMINE            CASE NO. 1:18-cv-01520
   GRAY-OLIVER, JUSTIN GRAY, and JULIA
   WIECK, on behalf of themselves and all others
   similarly situated,

                          Plaintiffs,

                     v.

   CIT BANK, N.A., QBE INSURANCE
   CORPORATION, QBE FIRST INSURANCE
   AGENCY, INC., AND
   MIC GENERAL INSURANCE
   CORPORATION,

                           Defendants.


            DECLARATION OF ROOSEVELT N. NESMITH IN SUPPORT OF
   PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS
    ACTION SETTLEMENT, CERTIFYING CLASS FOR SETTLEMENT PURPOSES,
     DIRECTING THE ISSUANCE OF CLASS NOTICE, APPOINTMENT OF CLASS
           COUNSEL AND SCHEDULING FINAL APPROVAL HEARING

         ROOSEVELT N. NESMITH, hereby declares as follows:

         1.      I am a principal with the Law Office of Roosevelt N. Nesmith, LLC, an attorney

  of record for Plaintiffs Monica Gray, as Executrix of the Estate of Earl Gray, Jr. and as Trustee

  of the Interest of Jasmine Gray-Oliver, (“Monica Gray”), Justin Gray (together, “the Gray
Case 1:18-cv-01520-RMB-AMD Document 91-1 Filed 11/12/19 Page 2 of 2 PageID: 1308




  Plaintiffs”), and Julia Wieck (“Wieck” and collectively with the Gray Plaintiffs, “Plaintiffs”). I

  make this declaration in support of Plaintiffs’ Unopposed Motion for Preliminary Approval of

  Class Action Settlement, Certifying Class for Settlement Purposes, Directing the Issuance of

  Class Notice, Appointment of Class Counsel and Scheduling Final Approval Hearing, in order to

  place certain documents before the Court.

         2.      Attached hereto as Exhibit 1 is a true and correct copy of the Stipulation and

  Settlement Agreement with all Exhibits annexed thereto.

         3.      Attached hereto as Exhibit 2 is the Declaration of Catherine E. Anderson, Esq.,

  dated November 11, 2019.

         4.      Attached hereto as Exhibit 3 is the Declaration of Roosevelt N. Nesmith, Esq.,

  dated November 11, 2019.


         I declare under penalty of perjury under the laws of the United States that the foregoing is

  true and correct. I understand that if the foregoing statements are willfully false, I am subject to

  punishment.

         Executed this 12th day of November, 2019.



                                                        By: s/Roosevelt N. Nesmith_
                                                            Roosevelt N. Nesmith, Esq.




                                                        2
